IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

TIMOTHY LEE MOORE,                   NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D17-2618

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed September 7, 2017.

An appeal from the Circuit Court for Bay County.
Michael C. Overstreet, Judge.

Timothy Lee Moore, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

BILBREY, WINSOR, and M.K. THOMAS, JJ., CONCUR.